In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐3610 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ANTHONY WILBOURN, 
                                                Defendant‐Appellant. 
                      ____________________ 

         Appeal from the United States District Court for the 
         Northern District of Indiana, South Bend Division. 
        No. 3:01‐cr‐00064‐RLM‐1 — Robert L. Miller, Jr., Judge. 
                      ____________________ 

  ARGUED JANUARY 27, 2015 — DECIDED FEBRUARY 13, 2015 
                      ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  defendant  was  convicted  of 
bank  robbery  by  force  or  violence,  in  violation  of  18  U.S.C. 
§ 2113(a),  and  for  brandishing  a  firearm  in  furtherance  of  a 
crime  of  violence,  in  violation  of  18  U.S.C.  §  924(c). His  ap‐
peal presents a question that heretofore this court has had no 
occasion to consider—whether a criminal defendant who by 
pretending to be mentally incompetent in an effort to delay 
2                                                         No. 13‐3610 


or derail his prosecution is guilty of an obstruction of justice 
within the meaning of section 3C1.1 of the federal sentencing 
guidelines.  That  section  provides  that  “if  (1)  the  defendant 
willfully obstructed or impeded, or attempted to obstruct or 
impede,  the administration of  justice with respect to the in‐
vestigation, prosecution, or sentencing of the instant offense 
of conviction, and (2) the obstructive conduct related to (A) 
the  defendantʹs  offense  of  conviction  and  any  relevant  con‐
duct; or (B) a closely related offense, increase the offense lev‐
el  by  2  levels.”  The  district  court  ruled  that  the  defendant’s 
conduct  met  the  condition  for  the  2‐level  enhancement  for 
obstruction of justice. This raised his guidelines range on one 
of the two counts of conviction from 100 to 120 months at the 
low  end  and  125  to  150  months  at  the  high  end,  and  the 
judge sentenced him on that count to the approximate mid‐
point of the higher range—135 months. 
    When Wilbourn was arraigned on the bank robbery and 
firearm  brandishing  charges,  his  lawyer  asked  the  magis‐
trate  judge  to  conduct  a  hearing  to  determine  whether  his 
client was mentally competent to be tried. Wilbourn suffers 
from “antisocial personality disorder.” Persons afflicted with 
that condition “tend to antagonize, manipulate or treat oth‐
ers either harshly or with callous indifference. They may of‐
ten  violate  the  law,  landing  in  frequent  trouble,  yet  they 
show no guilt or remorse. They may lie, behave violently or 
impulsively, and have problems with drug and alcohol use.” 
Mayo Clinic, “Diseases and Conditions: Antisocial Personali‐
ty          Disorder,”            www.mayoclinic.org/diseases‐
conditions/antisocial‐personality‐disorder/basics/definition/
con‐20027920 (visited Feb. 11, 2015). This description fits the 
defendant to a T. But there is no suggestion that this condi‐
tion prevented him from understanding the charges against 
No. 13‐3610                                                            3 


him or properly assisting in his defense. It is rather because 
from  the  time  of  his  arrest  he  had  acted  as  if  he  were  in  a 
catatonic  state  that  his  lawyer  doubted  his  client’s  compe‐
tence to stand trial and asked the magistrate judge to deter‐
mine  whether  he  was  competent.  The  request  was  granted 
and as a preliminary  to  the  hearing the defendant  was sent 
to a medical center for an evaluation. He told the psycholo‐
gist who examined him at the center that he could not read 
and  didn’t  know  what  a  bank  is,  what  a  year  is,  when  his 
birthday  is,  or  the  name  or  address  of  any  member  of  his 
family.  When  asked  what  year  it  was  he  replied  “201”  and 
“1964.”  But  prison  staff  told  the  psychologist  that  they  had 
observed  the  defendant  reading  and  also  that  he  followed 
instructions  without  difficulty.  The  psychologist  concluded 
that Wilbourn was exaggerating his mental deficits and was 
competent to stand trial. 
    At  the  competence  hearing  that  followed  the  psycholo‐
gist’s  evaluation,  the  defendant’s  ex‐wife  testified  on  direct 
examination  that  the  defendant  was  sometimes  aggressive 
and  was  difficult  to  communicate  with.  But  on  cross‐
examination  she  acknowledged  that  he  could  read,  drive, 
and use a cell phone, and that he knew what banks, money, 
courts, police, and prosecutors are. 
    The  judge  determined  that  the  defendant  had  by  exag‐
gerating his mental deficits delayed the criminal proceeding 
(by  how  long  is  unclear,  but  it  was  probably  four  to  five 
months)  and  thus  had  obstructed  justice.  That’s  the  ruling 
the  defendant  challenges.  He  makes  two  arguments.  The 
first is that it was not he, but his lawyer, who requested the 
competence  hearing.  Given  the  defendant’s  antisocial  per‐
sonality  disorder  (and  other  psychiatric  conditions  that  he 
4                                                       No. 13‐3610 


may  have,  possibly  including  paranoia  and  schizophrenia) 
the  request  was  justifiable,  although  the  lawyer  seems  to 
have based it simply on the defendant’s refusal to talk about 
the  case  with  him.  That  silence  may  well  have  been  part  of 
the  defendant’s  plan  of  obstruction—for  when  the  judge 
found  him  to  be  competent  and  he  thus  knew  that  he  was 
going to be tried, he became communicative with his lawyer. 
Anyway had the  defendant  not lied  to the  psychologist  she 
could  within  minutes  have  determined  that  he  was  indeed 
competent to stand trial. 
    The  defendant’s  second  argument,  which  has  greater 
merit, is that if exaggerating one’s mental deficits at a com‐
petence hearing is deemed obstruction of justice (provided it 
causes,  or  is  found  to  have  been  an  attempt  to  cause,  delay 
or  other  disruption  of  the  criminal  proceeding),  defendants 
and their lawyers will be reluctant to request such a hearing 
even if they have solid grounds for the request. They will be 
afraid  that  the  judge,  if  he  decides  that  the  defendant  is 
competent to stand trial after all, will decide that he request‐
ed the hearing only to delay or derail the criminal proceed‐
ing. But that is just to say that when in doubt about the bona 
fides of the defendant’s behavior at the competence hearing 
the  judge  should  not  find  an  obstruction  of  justice.  In  this 
case there was no basis for serious doubt that the defendant 
was  deliberately  exaggerating  his  symptoms  and  by  doing 
so trying to disrupt or at least delay the criminal proceeding, 
and  that  he  succeeded  in  delaying  his  trial  by  months 
(though  success  is  not  a  requirement  for  imposing  an  en‐
hancement  for  obstruction  of  justice—an  attempt  will  do  as 
well). 
No. 13‐3610                                                            5 


     Any  doubts  about  the  defendant’s  mental  competence 
are  further  undermined  by  the  transcript  of  the  sentencing 
hearing.  The  defendant  made  an  unusually  long  statement 
and  it  is  entirely  lucid—in  fact  anyone  reading  it  would 
think  him  not  only  normal  but  also  rather  well  educated. 
Granted, the sentencing hearing took place 12 years after his 
lawyer  moved  for  a  competence  hearing.  He  had  first  been 
sentenced as a career offender in 2002, and the transcript of 
that  sentencing  hearing  is  not  in  the  record.  His  sentence 
was  later  vacated  and  he  was  resentenced  (not  as  a  career 
offender)  with  the  two‐level  increase  for  obstruction  of  jus‐
tice that he challenges in this appeal. It is the resentence that 
is  at  issue  in  this  appeal.  But  we  don’t  understand  the  de‐
fendant  to  be  arguing  that  his  mental  competence  has  in‐
creased over that 12‐year interval. 
   This  is,  as  we  said  at  the  outset,  the  first  case  in  which 
our  court  has  confronted  the  issue  of  obstructing  justice  by 
exaggerating  symptoms  at  a  competence  hearing.  But  the 
only  three  other  federal  courts  of  appeals  that  have  con‐
fronted it and issued published opinions have resolved it in 
the  same  way  as  we  do  in  this  opinion.  See  United  States  v. 
Aldawsari, 740 F.3d 1015, 1021 (5th Cir. 2014); United States v. 
Batista,  483  F.3d  193,  197–98  (3d  Cir.  2007);  United  States  v. 
Patti, 337 F.3d 1317, 1325 (11th Cir. 2003). 
                                                            AFFIRMED.